United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1856
                                    ___________

Ralph A. Woepke; Audrey M. Woepke, *
                                   *
           Appellants,             *
                                   * Appeal from the United States
      v.                           * District Court for the
                                   * Eastern District of Missouri.
Federal Kemper Life Assurance      *
Company,                           *       [UNPUBLISHED]
                                   *
           Appellee.               *
                              ___________

                          Submitted: March 3, 2000
                              Filed: March 8, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Ralph and Audrey Woepke appeal from the District Court’s1 adverse grant of
summary judgment in their diversity action. After de novo review of the record, we
conclude the grant of judgment was proper for the reasons stated by the District Court.
See Arnold v. City of Columbia, 197 F.3d 1217, 1219 (8th Cir. 1999) (standard of
review). Accordingly, we affirm. See 8th Cir. R. 47B.

      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c) (1994 & Supp. III 1997).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-